Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 May 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes May 10. 1780.
I have been applied to by Capt Thomas Molloney an english Prisoner whose Case seems a hard one and in consequence of his earnest Sollicitations and the Desire of Messrs Galleweys of this Place I have promised to lay it before you.
He was taken by Capt Jones off Ireland in a little Brig which he commanded, & he owned half of her himself; when Capt Jones sent the Cerf Cutter into Dingle Bay in search of his Boats this Man was put on Board as a Pilot, and the Cerf afterwards leaving Capt Jones brought him into this Port, where he was put in Prison. By some neglect in the Cartel or the peculiarity of the mans being a sole Prisoner, & brought in by the Cerf without its being properly declared whether he was taken under the french or the american Flagg, he has hitherto been left out of both Cartels, and has had the mortification of seeing his own People & many subsequent Prisoners exchanged & himself left behind. Messrs Galleweys have procured him his Parole & he is at large in the Town.
If you think proper I shall be glad if you will give an order to Mr Schweighauser to have this man released on his giving sufficient Security to return another man in his Place, and the Security to be discharged when the man so released appears with a proper Certificate in France. This I apprehend is the only way as he I understand is the only Prisoner remaining here taken under the american Flagg.
I hope there is no impropriety in giving you this Trouble & remain as ever with greatest Respect Your dutifull & affectionate kinsman
Jona Williams J
Honble Doctor Franklin
 
Notation: Jona Williams May 10. 1780
